  

Case 1:19-cr-00091-DLC Document9 Filed 02/1

 
   

SDCSDNY
DOCUMENT

Lie PRONICALLY FILED

    
     

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

  

 

—_ —_ — —_ — _ —_ _ — —_ _ —_ — _ —_ —_ x
UNITED STATES OF AMERICA ‘
SEALED INDICTMENT
_ Vv. _
$1 19 cr.G\
PERCY ARTURO VASQUEZ-DREW, :
Defendant. wee

COUNT ONE

The Grand Jury charges: :

1. From at least in or about June 2017, up to and
including the date of the filing of this Indictment, in Bolivia
and elsewhere, and in an offense begun and committed out of the
jurisdiction of any particular State or district, PERCY ARTURO
VASQUEZ-DREW, the defendant, who will be first brought to and
arrested in the Southern District of New York, and others known
and unknown, intentionally and knowingly combined, conspired,
confederated, and agreed together and with each other to violate
the narcotics laws of the United States:

2. It was a part and an object of the conspiracy
that PERCY ARTURO VASQUEZ-DREW, the defendant, and others known
and unknown, would and did manufacture, possess with intent to
distribute, and distribute a controlled substance, intending,

knowing, and having reasonable cause to believe that:-such
Case 1:19-cr-00091-DLC Document9 Filed 02/12/19 Page 2 of 7

substance would be unlawfully imported into the United States
and into waters within a distance of 12 miles of the coast of
the United States from a place outside thereof, in violation of
Title 21, United States Code, Sections 959(a) and 960 (a) (3) .

3. The controlled substance that PERCY ARTURO
VASQUEZ-DREW, the defendant, conspired to manufacture, possess
with intent to distribute, and distribute, was five kilograms
and more of mixtures and subStances containing a detectable
amount of cocaine, in violation of Title 21, United States Code,
Section 960(b) (1) (B) (ii).

(Title 21, United States Code, Sections 812, 959 (a), 959(d),
960(a) (3), and 963(b) (1) (B) (ii); Title 18, United States Code,
. Section 3238.)
COUNT TWO

The Grand Jury further charges:

4, From at least in or about June 2017, up to and
including the date of the filing of this Indictment, in Bolivia,
the Southern District of New York, and elsewhere, and in an
offense begun and committed out of the jurisdiction of any
particular State or district, PERCY ARTURO VASQUEZ-DREW, the
defendant, who will be first brought to and arrested in the
Southern District of New York, and others known and unknown,

intentionally and knowingly combined, conspired, confederated,

and agreed together and with each other to commit a money
Case 1:19-cr-00091-DLC Document9 Filed 02/12/19 Page 3 of 7

laundering offense in violation of Title 18, United States Code,
Section 1956.

5. It was a part and an object of the conspiracy
that PERCY ARTURO VASQUEZ-DREW, the defendant, and others known
and unknown, in an offense involving and affecting interstate
and foreign commerce, would and did transport, transmit, and
transfer, and attempt to transport, transmit, and transfer a
monetary instrument and funds from a place in the United States
to and through a place outside the United States, and to a place
in the United States from and through a place outside the United
States, with the intent to promote the carrying on of specified
unlawful activity -- to wit, (a) the conspiracy to manufacture,
possess with intent to distribute, and distribute cocaine
intending and knowing that such substance would be unlawfully
imported into the United States, charged in Count one of this
Indictment, and (b) offenses against a foreign nation involving
the manufacture, importation, sale, and distribution of a
controlled substance -- in violation of Title 18, United States
Code, Section 1956(a) (2) (A).

(Title 18, United States Code, Sections 1956(h),'1956(i),
and 3238.)

 
Case 1:19-cr-00091-DLC Document9 Filed 02/12/19 Page 4 of 7

COUNT THREE

The Grand Jury further charges:

6. In or about September 2018, in Boliviaj and
elsewhere, and in an offense begun and committed out of the
jurisdiction of any particular State or district, PERCY ARTURO
VASQUEZ-DREW, the defendant, who will be first brought to and
arrested in the Southern District of New York, intentionally and
knowingly manufactured, possessed with intent to distribute, and
distributed a controlled substance, that is, five kilograms and
more of mixtures and substances containing a detectable amount
of cocaine, and aided and abetted the same, intending, knowing,
and having reasonable cause to believe that such substance would
be imported into the United States and into waters within a
distance of 12 miles of the coast of the United States from a
place outside thereof. |

(Title 21, United States Code, Sections 812, 959(a), 959(d),

960(a) (3), and 960(b) (1) (B) (ii); Title 18, United States Code,
Sections 2 and 3238.)
FORFEITURE ALLEGATION AS TO COUNTS ONE AND THREE
7. As a result of committing the controlled

substance offense alleged in Count One of this Indictment, PERCY
ARTURO VASQUEZ-DREW, the defendant, shall forfeit to the United

States, pursuant to Title 21, United States Code, Sections 853

and 970, any and all property constituting or derived from any

proceeds obtained directly or indirectly as a result of said

4
Case 1:19-cr-00091-DLC Document9 Filed 02/12/19 Page 5 of 7
|
offense and any and all property used or intended to be used in
any manner or part to commit or to facilitate the commission of
said offense that the defendant personally obtained. —

8. As a result of committing the controlled
substance offense alleged in Count Three of this Indictment,
PERCY ARTURO VASQUEZ-DREW, the defendant, shall forfeit to the
United States, pursuant to Title 21, United States Code,
Sections 853 and 970, any and all property constituting or
derived from any proceeds obtained directly or indirectly asa
result of said offense and any and all property used or intended
to be used in any manner or part to commit or to facilitate the
commission of said offense that the defendant personally
obtained.

FORFEITURE ALLEGATION AS TO COUNT TWO

 

9. As a result of committing the offense alleged in
Count Two of this Indictment, PERCY ARTURO VASQUEZ-DREW, the
defendant, shall forfeit to the United States, pursuant to Title
18, United States Code, Section 982(a) (1), any and all property,
real and personal, involved in said offense, or any property
traceable to such property, including but not Limite’ to a sum
of money in United States currency representing the amount of

property involved in said offense.
Case 1:19-cr-00091-DLC Document9 Filed 02/12/19 Page 6 of 7

Substitute Assets Provision

 

10. If any of the property described above as being

subject to forfeiture, as a result of any act or omission of the

defendant:
i
a. cannot be located upon the exercise of due
diligence;
b. has been transferred or sold to, or

deposited with, a third person;

Cc. has been placed beyond the jurisdiction of
the Court;

d. has been substantially diminished in value;
or ;

e. has been commingled with other property

which cannot be subdivided without
difficulty; ,

it is the intention of the United States, pursuant to Title 21,
United States Code, Sections 853(p) and 970, to seek forfeiture
of any other property of the defendant up to the value of the

above forfeitable property.

(Title 18, United States Code, Section 982;
Title 21, United States Code, Sections 853 and 970; and
Title 28, United States Code, Section 2461.)

 
 

FOREPERSW| GEOFFREY! S.) BERMAN
United States Attorney

 
__

alirtrea

 

Case 1:19-cr-00091-DLC Document9 Filed 02/12/19 Page 7 of 7

 

 

TSTRICT COURT

TES D
UNITED STA or NEW YORK

SOUTHERN DISTRICT
UNITED STATES OF AMERICA
-_ Ve —
PERCY ARTURO VASQUEZ-DREW,

Defendant.

 

SEALED INDICTMENT
Sl 19 Cr.

(21 U.S.C. §§ 959, 960, and 963; and
18 U.S.C. 8§ 1956, 2, and 3238.)

1

GEOFFREY S. BERMAN
ited States Attorney.

 

  

A

 

\ \ Foreperson.
WS i

i

sedin
Filed ans i under Sex|

Acres® Waccant issued

WHT 15

oe Le a

sam aah \
a
